Case: 10-50904     Document: 00511545414         Page: 1     Date Filed: 07/20/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 20, 2011
                                     No. 10-50904
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JESSIE LOZANO-RIVAS, also known as Ramon Lozano-Rivas, also known as
Jesus Lozano-Rivas,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:09-CR-3301-1


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Jessie Lozano-Rivas appeals his conviction, following a jury trial, on one
count of illegal reentry in violation of 8 U.S.C. § 1326(a) and (b)(2). He contends
that the district court abused its discretion in denying his motion for a
psychiatric examination brought pursuant to 18 U.S.C. § 4241(a) and (b). In
support, Lozano-Rivas contends that his insistence that he was a United States
citizen and that he was not convicted for illegal reentry in an earlier criminal


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50904      Document: 00511545414   Page: 2   Date Filed: 07/20/2011

                                  No. 10-50904

proceeding – in view of documentary evidence indicating that he was so
convicted, as well as his guilty plea convictions in other proceedings for illegal
reentry and having made a false claim to United States citizenship – constituted
irrational behavior.
      Lozano-Rivas has not shown that “reasonable cause” existed to put the
district court on notice that he might be mentally incompetent to the extent he
was unable to understand the nature and consequences of the proceedings
against him or to assist properly in his defense. See § 4241(a); United States v.
Davis, 61 F.3d 291, 304 (5th Cir. 1995). Lozano-Rivas offers no evidence of a
history of irrational behavior on his part or of medical opinions given to the
district court that should have led the court to question his competence. See
United States v. Messervey, 317 F.3d 457, 463 (5th Cir. 2002). His statements
before and during trial that he was a United States citizen and that he was not
previously convicted for illegal reentry are insufficient to make the district
court’s denial of his motion for a psychiatric examination an abuse of discretion.
See id.; Davis, 61 F.3d at 304.
      AFFIRMED.




                                        2